Case: 11-41401     Document: 00511926553         Page: 1     Date Filed: 07/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2012
                                     No. 11-41401
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIA HELENA MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-673-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Maria Helena Martinez appeals the sentence imposed following her guilty
plea conviction of conspiracy to transport an illegal alien by means of a motor
vehicle for private financial gain. She argues that the district court erred by
enhancing her sentence pursuant to U.S.S.G. § 2L1.1(b)(6) based on a finding
that she intentionally or recklessly created a substantial risk of death or serious
bodily injury to the alien by transporting him in the trunk of her vehicle.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41401   Document: 00511926553      Page: 2   Date Filed: 07/19/2012

                                  No. 11-41401

      This court reviews a district court’s interpretation of the Guidelines de
novo and reviews the district court’s fact findings relative to the § 2L1.1(b)(6)
enhancement for clear error. United States v. Rodriguez, 630 F.3d 377, 380 (5th
Cir. 2011). The transportation of aliens in the trunk of a vehicle is specifically
listed in the comments to U.S.S.G. § 2L1.1(b)(6) as the type of conduct
contemplated by the Sentencing Commission in drafting the guideline provision.
§ 2L1.1, comment. (n.5). The district court did not err by enhancing Martinez’s
sentence.
      AFFIRMED.




                                        2